                                                       Case 18-10512-KBO   Doc 2247            Filed 01/07/21       Page 1 of 3
Court Conference                                                                                          U.S. Bankruptcy Court-District of Delaware
          Calendar Date:                    01/07/2021                                                   Confirmed Telephonic Appearance Schedule
          Calendar Time:                    01:00 PM ET
                                                                                                                                         Honorable Karen B. Owens
                                                                                                                                                        Courtroom
                                                                                                                                              Amended Calendar Jan 7 2021 9:34AM

 Page #      Item #      Case Name            Case #      Proceeding        App ID Appearing              Telephone       Firm Name                          Representing
                         Zohar III, Corp.     18-10512    Hearing          11022023   Joshua Arnold       (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LIVE
                                                                                                          504-6360 ext.   LLP
                         Zohar III, Corp.     18-10512    Hearing          11022015   Ingrid Bagby        (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LIVE
                                                                                                          504-6894 ext.   LLP
                         Zohar III, Corp.     18-10512    Hearing          11025883   Rose Bagley         (212)           Kramer Levin Naftalis & Frankel    Interested Party, Kramer
                                                                                                          715-9511 ext.   LLP                                Levin Naftalis & Frankel
                                                                                                                                                             LLP / LISTEN ONLY
                         Zohar III, Corp.     18-10512    Hearing          11032773   Joseph M. Barry     (302)           Young, Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                          571-6705 ext.   Taylor, LLP                        LIVE
                         Zohar III, Corp.     18-10512    Hearing          11032786   Ryan M. Bartley     (302)           Young, Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                          571-5007 ext.   Taylor, LLP                        LIVE
                         Zohar III, Corp.     18-10512    Hearing          11032781   Robert S. Brady     (302)           Young, Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                          571-5713 ext.   Taylor, LLP                        LISTEN ONLY
                         Zohar III, Corp.     18-10512    Hearing          11032664   Alix Brozman        (646)           Reorg Research, Inc.               Interested Party, Reorg
                                                                                                          213-7400 ext.                                      Research / LISTEN
                                                                                                                                                             ONLY
                         Zohar III, Corp.     18-10512    Hearing          11035181   Steven H.           (302)           Bloomberg LP                       Non-Party, Bloomberg
                                                                                      Church              661-7606 ext.                                      News / LISTEN ONLY
                         Zohar III, Corp.     18-10512    Hearing          11032437   Mark D. Collins     (302)           Richards, Layton & Finger, P.A.    Interested Party, Ankura
                                                                                                          651-7531 ext.                                      Trust / LIVE
                         Zohar III, Corp.     18-10512    Hearing          11029992   Laura Davis         (302)           Pachulski Stang Ziehl & Jones      Creditor, MBIA
                                                                                      Jones               778-6401 ext.                                      Insurance Corporation /
                                                                                                                                                             LIVE
                         Zohar III, Corp.     18-10512    Hearing          11029996   David Dean          (302)           Cole Schotz P.C.                   Creditor, Patriarch
                                                                                                          651-2012 ext.                                      Partners / LIVE
                         Zohar III, Corp.     18-10512    Hearing          11031034   Pratik Desai        (212)           Bardin Hill Investment Partners    Interested Party, Zohar
                                                                                                          303-9480 ext.                                      III Note Holders / LIVE
                         Zohar III, Corp.     18-10512    Hearing          11030014   Michael Farag       (213)           Gibson, Dunn & Crutcher LLP        Creditor, Patriarch
                                                                                                          229-7559 ext.                                      Partners / LISTEN
                                                                                                                                                             ONLY
                         Zohar III, Corp.     18-10512    Hearing          11031090   Jeffrey A. Fuisz    (212)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                          836-8317 ext.                                      III Note Holders / LIVE
                         Zohar III, Corp.     18-10512    Hearing          11032559   Mary Kate           (212)           Milbank, LLP                       Interested Party, Ankura
                                                                                      George              530-5367 ext.                                      Trust / LISTEN ONLY



Raymond Reyes ext. 881                                                      CourtConfCal2009                                                                                 Page 2 of 4
                         Zohar III, Corp.   18-10512Case 18-10512-KBO
                                                      Hearing           Doc 2247
                                                                        11035202    Filed
                                                                              Jason A. Gibson01/07/21
                                                                                                (302)          Page 2Rosner
                                                                                                                  The of 3 Law Group LLC                DIP Lender, JMB Capital
                                                                                                     777-1111 ext.                                      Partners Lending, LLC /
                                                                                                                                                        LIVE
                         Zohar III, Corp.   18-10512   Hearing          11031066   John Green        (212)           Arnold & Porter Kaye Scholer LLP   Creditor, Controlling
                                                                                                     836-8478 ext.                                      Class of the Zohar III
                                                                                                     3742                                               Note Holders / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11030029   Tyler Hammond     (212)           Gibson, Dunn & Crutcher LLP        Creditor, Patriarch
                                                                                                     351-4000 ext.                                      Partners / LISTEN
                                                                                                                                                        ONLY
                         Zohar III, Corp.   18-10512   Hearing          11032436   Andrew C.         (212)           Milbank LLP                        Interested Party, Ankura
                                                                                   Harmeyer          530-5865 ext.                                      Trust / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11032435   Brett M.          (302)           Richards, Layton & Finger, P.A.    Interested Party, Ankura
                                                                                   Haywood           651-7700 ext.                                      Trust / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11032831   Samuel Hershey    (914)           White & Case LLP                   Debtor, Independent
                                                                                                     582-1628 ext.                                      Director Zohar III, Corp.
                                                                                                                                                        / LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11033212   Robert M. Hirsh   (973)           Lowenstein Sandler, LLP            DIP Lender, JMB Capital
                                                                                                     597-2500 ext.                                      Partners / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11022028   Kevin Hoyos       (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LISTEN
                                                                                                     504-6365 ext.   LLP                                ONLY
                         Zohar III, Corp.   18-10512   Hearing          11035235   Bronwyn James     (646)           Berg & Androphy                    Interested Party, Berg &
                                                                                                     766-0084 ext.                                      Androphy / LISTEN
                                                                                                                                                        ONLY
                         Zohar III, Corp.   18-10512   Hearing          11032859   Michael           (214)           FTI Consulting, Inc.               Debtor, Zohar III, Corp /
                                                                                   Katzenstein       384-4909 ext.                                      LIVE
                         Zohar III, Corp.   18-10512   Hearing          11032837   Charles Koster    (212)           White & Case LLP                   Debtor, Independent
                                                                                                     819-7845 ext.                                      Director Zohar III, Corp.
                                                                                                                                                        / LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11030470   Danielle Lesser   (212)           Morrison Cohen, LLP                Creditor, Company 3 /
                                                                                                     735-8600 ext.                                      LIVE
                         Zohar III, Corp.   18-10512   Hearing          11031078   Brian J. Lohan    (312)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                     583-2403 ext.                                      III Note Holders / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11030004   Monica K.         (303)           Gibson, Dunn & Crutcher LLP        Creditor, Patriarch
                                                                                   Loseman           298-5784 ext.                                      Partners / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11032628   Chris Mackey      (212)           MB Global Partners                 Interested Party, MB
                                                                                                     887-1196 ext.                                      Global Partners /
                                                                                                                                                        LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11022019   Michele C.        (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LIVE
                                                                                   Maman-Cohen       504-6975 ext.   LLP
                         Zohar III, Corp.   18-10512   Hearing          11030501   Joseph T.         (212)           Morrison Cohen, LLP                Creditor, Company 3 /
                                                                                   Moldovan          735-8600 ext.                                      LIVE
                         Zohar III, Corp.   18-10512   Hearing          11032864   Edward Moser      (212)           FTI Consulting                     Debtor, Zohar III, Corp. /
                                                                                                     651-7152 ext.                                      LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11035422   Karen Naber       (212)           The Seaport Global                 Interested Party, The
                                                                                                     616-7762 ext.                                      Seaport Global / LISTEN
                                                                                                                                                        ONLY
                         Zohar III, Corp.   18-10512   Hearing          11032765   Michael Nestor    (302)           Young, Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                     571-6600 ext.   Taylor, LLP                        LIVE

Raymond Reyes ext. 881                                                   CourtConfCal2009                                                                               Page 3 of 4
                         Zohar III, Corp.   18-10512Case 18-10512-KBO
                                                      Hearing           Doc 2247   Filed 01/07/21
                                                                              Amanda
                                                                        11032820            (305)                Page 3 of
                                                                                                                    White   3 LLP
                                                                                                                          & Case                       Debtor, Independent
                                                                                   Parra-Criste        995-5275 ext.                                   Director Zohar III, Corp.
                                                                                                                                                       / LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11031017   Morgan L.           (302)           Womble Bond Dickinson (US)      Interested Party, Zohar
                                                                                   Patterson           252-4326 ext.   LLP                             III Note Holders / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11029986   Norman L.           (302)           Cole Schotz P.C.                Creditor, Patriarch
                                                                                   Pernick             651-2001 ext.                                   Partners / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11022017   Gregory Petrick     (212)           Cadwalader, Wickersham & Taft   Creditor, MBIA / LIVE
                                                                                                       504-6373 ext.   LLP
                         Zohar III, Corp.   18-10512   Hearing          11032809   Brian Pfeiffer      (212)           White & Case LLP                Debtor, Independent
                                                                                                       819-8200 ext.                                   Director Zohar III, Corp.
                                                                                                                                                       / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11032623   Claudio Phillips    (212)           MB Global Partners              Interested Party, MB
                                                                                                       887-1192 ext.                                   Global Partners /
                                                                                                                                                       LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11032795   Shane M. Reil       (302)           Young Conaway Stargatt &        Debtor, Zohar III, Corp. /
                                                                                                       571-6745 ext.   Taylor, LLP                     LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11030201   Juliet Sarkessian   (302)           Office of the United States     U.S. Trustee, Juliet
                                                                                                       573-6491 ext.   Trustee                         Sarkessian / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11030039   Carolyn Schiff      (212)           Patriarch Partners              Creditor, Patriarch
                                                                                                       825-0550 ext.                                   Partners / LISTEN
                                                                                                                                                       ONLY
                         Zohar III, Corp.   18-10512   Hearing          11027954   Jeffrey M.          (302)           Fox Rothschild LLP              Creditor, Joseph Farnan
                                                                                   Schlerf             622-4212 ext.                                   / LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11032802   J. Christopher      (212)           White & Case LLP                Debtor, Independent
                                                                                   Shore               819-8394 ext.                                   Director Zohar III, Corp.
                                                                                                                                                       / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11032568   Eric Stodola        (212)           Milbank LLP                     Interested Party, Ankura
                                                                                                       530-5663 ext.                                   Trust / LIVE
                         Zohar III, Corp.   18-10512   Hearing          11033224   Vikas Tandon        (310)           JMB Capital Partners Lending,   DIP Lender, JMB Capitol
                                                                                                       286-2929 ext.   LLC                             Partners Lending LLC /
                                                                                                                                                       LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11032588   Theresa             (212)           Sher Tremonte LLP               Interested Party,
                                                                                   Trzaskoma           202-3294 ext.                                   Patriarch Partners /
                                                                                                                                                       LISTEN ONLY
                         Zohar III, Corp.   18-10512   Hearing          11029847   John W. Weiss       (212)           Alston & Bird LLP               Creditor, US Bank
                                                                                                       210-9412 ext.                                   National / LISTEN ONLY




Raymond Reyes ext. 881                                                   CourtConfCal2009                                                                              Page 4 of 4
